ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19

Howard A. Sagaser, State Bar No. 72492

Jan B. Wieland, State Bar No. 285721

David G. Litman, State Bar No. 285768
SAGASER, WATKINS & WIELAND, PC
5260 North Palm Avenue, Suite 400

Fresno, California 93704

Telephone: (559) 421-7000

Facsimile: (559) 473-1483

Lynn E. Calkins (Pro Hac Vice)
HOLLAND & KNIGHT, LLP
800 17" Street N.W., Suite 1100
Washington, D.C. 20006
Telephone: (202) 457-7041
Facsimile: (202) 955-5564

Chelsea Ashbrook McCarthy (Pro Hac Vice)
HOLLAND & KNIGHT, LLP

131 South Dearborn Street, 30 Floor
Chicago, IL 60603

Telephone: (312) 263-3600

Facsimile: (312) 578-6518

Page 1 of 16

Attorneys for Defendants, Kruse- Western, Inc., Kevin Kruse,

GreatbancTrust Company

UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

ARMANDO ZAVALA, individually and on
behalf of all others similarly situated,

Plaintiff,
Vv.
KRUSE-WESTERN, INC., KEVIN KRUSE,
GREATBANC TRUST COMPANY, and
John and Jane DOES 1-30,

Defendants.

 

 

 

Case No.: 1:19-cv-00239-DAD-SKO
MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

Date: July 16, 2019

Time: 9:30 a.m.

Courtroom: 5, 7" Floor

Judge: Honorable Dale A. Drozd
Complaint Filed: February 19, 2019

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19 Page 2 of 16

Pursuant to Rules 8(a)(2), 10(b), and 12(b)(6) of the Federal Rules of Civil Procedure,
Defendants KRUSE WESTERN, INC.!, KEVIN KRUSE, and GREATBANC TRUST
COMPANY respectfully submit this Memorandum in Support of Defendants’ Motion to Dismiss.

I.
INTRODUCTION

Plaintiff's twenty-page complaint against thirty-three Defendants for numerous purported
ERISA violations is nearly devoid of facts sufficient to make out a claim upon which relief can be
granted. Instead, Plaintiff raises broad-sweeping, vague, and conclusory allegations, asserting that
a well-founded transaction, which benefitted hundreds of employee owners, somehow violated the
parameters of ERISA. In doing so, Plaintiff acts under the misimpression that, by merely filing a
lawsuit rife with speculative and conclusory allegations, he can shift the burden to Defendants to
figure out his concerns, engage in a fishing expedition through discovery to uncover some yet
unidentified claim, and later advise Defendants the basis for his claims, including what is at issue,
who is purportedly at fault, and what violations allegedly occurred. Plaintiff is wrong. In order to
allow Defendants an adequate opportunity to defend against this action, Plaintiff must be required
to articulate the specific issues being challenged, who conducted the activity in question, and how
those actions form the basis of a viable allegation that ERISA has been violated. And, even if the
entire Complaint is not dismissed at this stage for Plaintiff’s pleading failures, each count fails to
state a claim such that the entire Complaint should be dismissed.

Il.
STATEMENT OF FACTS

The specific allegations relate to the creation of the Western Milling Employee Stock
Ownership Plan (“ESOP”) in November 2015. Plaintiff claims that Kevin Kruse and the “Selling
Shareholders,” as defined by Plaintiff, sold 100% of their outstanding stock in Kruse Western, Inc.

to the ESOP in a transaction where GreatBanc Trust Company, Inc. acted as an independent

 

' Plaintiff incorrectly named the defendant as “Kruse-Western, Inc.”
1

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19 Page 3 of 16

trustee on behalf of the ESOP.* ECF No. 1, {§ 3, 12, 19. Two months after the transaction, in
January 2016, Plaintiff asserts that the stock purchased was worth almost 90% less than the ESOP
had paid for it. Jd., §§ 7. More than three years after the original transaction in November 2015,
on February 19, 2019, Plaintiff ARMANDO ZAVALA filed this action as a class action,
individually and on behalf of others similarly situated, for purported violations of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). (See generally ECF No. 1.) In
his Complaint, Plaintiff raises four counts and names a total of thirty-three defendants, asserting
that anyone who touched the transaction in November 2015 failed to exercise their purported
fiduciary duties. Very few specific allegations are provided; not all Defendants are identified by
name; and some Defendants are not identified in any count.
Il.
ARGUMENT

The problems with Plaintiff's complaint are many. Plaintiff has failed to fulfill his
pleading obligations as required under Rules 8 and 10 of the Federal Rules of Civil Procedure, and
each of his specific counts fail to state a claim upon which relief can be granted. As a result,
Defendants request that the Complaint be dismissed in its entirety.

A. PLAINTIFF HAS FAILED TO COMPLY WITH HIS GENERAL

PLEADING REQUIREMENTS.

The law is plain. In order to allow a defendant the opportunity to defend against
allegations raised, a plaintiff is required to provide sufficient information in its complaint in order
to identify the facts at issue and the claims raised. The complaint “must contain sufficient
allegations of underlying facts to give fair notice and to enable the opposing party to defend itself
effectively.” Heyer v. Governing Bd. of Mt. Diablo Unified School Dist., 521 Fed. App’x 599,

600 (9th Cir. 2013) (citation omitted). In addition, the “factual allegations that are taken as true

 

* Although Plaintiff defines “Selling Shareholders” to include Kevin Kruse and ten other
individuals identified only as John and Jane Does 20-30, as will be demonstrated if this case
moves forward, Kevin Kruse did not sell his stock to the ESOP. For purposes of this Motion,
Defendants consider him in the role alleged by Plaintiff.

2

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19 Page 4 of 16

must plausibly suggest an entitlement to relief, such that it is not unfair to require the opposing
party to be subjected to the expense of discovery and continued litigation.” Jd. Even outside the
context of pleading special matters, a plaintiff must identify the purported allegations at issue and
who conducted the activity such that a defendant can defend against the claim. Fortaleza v. PNC
Fin. Servs. Group, Inc., 642 F. Supp. 2d 1012, 1019-20, 1023, 1024-25 (N.D. Cal. 2009);
McDaniel v. United States, No. 2:14-cv-2213-TLN-EFB PS, 2015 WL 7459791, at *3 (E.D. Cal.
Nov. 24, 2015) (“Although the Federal Rules adopt a flexible pleading policy, a complaint must
give fair notice of the claims asserted against each defendant and state the elements of the claim
plainly and succinctly. Plaintiff must allege at least some conduct by each defendant which, if
taken as true, would entitle plaintiff to relief... .” (internal citation omitted)).

Rule 10(b) mandates that “each claim founded on a separate transaction or occurrence ...
must be stated in a separate count or defense” if “doing so would promote clarity.” Fed. R. Civ. P.
10(b). Rule 10 expressly requires separate counts “if necessary to enable the defendant to frame a
responsive pleading or to enable the court and the other parties to understand the claims,”
especially where multiple claims are asserted. Bautista v. Los Angeles County, 216 F.3d 837,
840-41 (9th Cir. 2000) (citing James Wm. Moore, et al., Moore’s Federal Practice, § 10.03[2][a]
(3d ed. 1997)). Similarly, Rule 8(a)(2) requires that every pleading stating a claim for relief must
contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a)(2).

The reasoning for these pleading requirements is clear — unless cases “are pled clearly and
precisely, issues are not joined, discovery is not controlled, the trial court’s docket becomes
unmanageable, the litigants suffer, and society loses confidence in the court’s ability to administer
justice.” Bautista, 216 F.3d at 841 (citation omitted). Dismissal of a complaint is the proper
resolution when the issues which a defendant is asked to litigate against are not clearly articulated.
See, e.g., Burnett v. Sanders, No. 11-cv-00636, 2011 WL 2076380, at *3 (C.D. Cal. May 26,
2011) (dismissing complaint where plaintiff sued twelve defendants in two causes of action that

“raised multiple sub-claims” and requiring plaintiff to “set forth specific facts as to each individual

3

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19 Page 5 of 16

Defendant showing what each Defendant did or failed to do with respect to each claim’); Bray v.
Fresenius Med. Care Aktiengesellschaft Inc., No. 06-c-50197, 2007 WL 7366260, at *10 (N.D. Il.
Aug. 30, 2007) (dismissing complaint where plaintiffs “failed to separate different occurrences
pursuant to Rule 10(b)”); Veltmann v. Walpole Pharm., Inc., 928 F. Supp. 1161, 1163-64 (M.D.
Fla. 1996) (dismissing complaint because it violated Rule 10(b) by making general allegations
against all of the named defendants and made it “virtually impossible to ascertain . . . which
defendant committed which alleged act”).

Like in the cases cited-above, here, the pleading problems with Plaintiff's Complaint are
numerous. First, Plaintiff impermissibly merges multiple purported violations under each count,
rendering it impossible to discern what actions or inactions Plaintiff asserts form the basis for any
particular cause of action. For example, in Count I, Plaintiff alleges violations of both ERISA
Section 406(a)(1)(A) (precluding the sale or exchange of property between plan and party in
interest) and Section 406(a)(1)(D) (regarding the transfer to, or use by or for the benefit of a party
in interest, of any assets of the plan). See ECF No. 1 at 13-14, Count I, {ff 41-50. Similarly,
without articulating what each defendant did or failed to do with respect to each purported
violation, in Count II, Plaintiff alleges violations of Section 406(b)(1) (precluding the dealing with
assets of plan in one’s own interest), Section 406(b)(2) (prohibiting the acting in a transaction by
one whose interests are adverse to the plan), and Section 406(b)(3) (precluding the receipt of
consideration on one’s own personal account from any party dealing with the plan). See ECF No.
1 at 13-14, Count II, Jf 41-50. Similarly, both Counts III and IV allege violations of the duty of
loyalty under ERISA Section 404(a)(1)(A) and the duty of care and prudence under Section
404(a)(1)(B) but fail to specify which allegations resulted in a violation of which section. See
ECF No. 1 at 15-18, Counts III-IV, 9 50-66. If Plaintiff is claiming violations of seven different
provisions of ERISA, at a minimum, Plaintiff should have pled seven different counts with
specific factual allegations relating to each of the separate purported violations and the actions or
inactions committed by each defendant so Defendants know what they are defending against.
Burnett, 2011 WL 2076380, at *3; Bray, 2007 WL 7366260, at *10; Veltmann, 928 F. Supp. at

4

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
§260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19 Page 6 of 16

1163-64. The Complaint as currently framed needs to be dismissed.

In addition, Plaintiff fails to comply with Rule 8(a)(2) because the complaint does not put
each defendant on notice of the claims against them. To satisfy Rule 8(a), a complaint must “give
the defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007). Where “well-pleaded facts do not permit the court to infer
more than the mere possibility of misconduct, the complaint has alleged—but it has not show[n]—
that the pleader is entitled to relief” and must be dismissed. Ashcroft v. Iqbal, 556 U.S. 662, 682—
83 (2009) (internal quotations omitted) (holding that complaint failed to state sufficient facts
against the named defendants to state a plausible claim against them); see e.g, Vargas v. JP
Morgan Chase Bank, N.A., No. 14-859, 2014 WL 3435628, at *5 (C.D. Cal. July 11, 2014)
(dismissing complaint that “is rife with examples of ‘lump’ or ‘group’ pleading, . . . fails to
identify a single defendant specifically whose actions violate [the statute, and] does no more than
state legal conclusions in the form of factual allegations”).

In violation of Rule 8(a)(2), Plaintiff utterly fails to identify which defendant committed
the purported violation and, in multiple instances, fails to identify who the defendants are or what
claim is brought against them. Specifically:

° Count IV is against “all Board Defendants” without any detail or facts as to what

each individual did or did not do. See ECF No. 1 at 17-18, Count IV, §{{ 61-66.

° Paragraph 14 identifies “Defendant Administrative Committee,” but the
Administrative Committee is not listed in the caption of the Complaint, there is no
assertion the committee is a separate legal entity that can be sued, and there is no
cause of action in the Complaint against the committee. See ECF No. 1.

° Paragraphs 15, 17 and 18 identify thirty John and Jane Does, which Plaintiff
acknowledges it has not identified and for which Plaintiff fails to specify any
particular action or inaction by which any one of them purportedly violated ERISA.
See ECF No. 1 at 4-5, f§ 15, 17, 18. To date, these individuals have not been
served but yet are listed as defendants in Count I as “Selling Shareholders” and in

5

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (659) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19 Page 7 of 16

Count II and IV as “Board Defendants.” By acknowledging that Plaintiff does not
even know the identity of these individuals and thus what any one of them did to
purportedly violate ERISA, Plaintiff acknowledges it has failed to meet its pleading
requirements on those counts as to those defendants.

e And, although served and listed in the caption, the Complaint is devoid of any
count against Defendant Kruse Western, Inc. See ECF No. 1. Although Plaintiff
alleges that “Kruse-Western and its officers knew of the problems with monensin
contamination” (ECF No. 1 at 8, § 46) and that “Kruse-Western and its officers
knew or should have known of the Company’s potential liability for wage and hour
violations” (ECF No. 1 at 8, 47), Plaintiff does not assert that this knowledge in
any way violates ERISA or any other legal standard. With there being no cause of
action against Defendant Kruse Western, Inc., the company should be dismissed
from the case. Fed. R. Civ. P. 8(a)(2).

Given that Plaintiff does not “identify for each cause of action which plaintiff] is bringing
the cause of action and which defendant[] it is against,” Defendants cannot reasonably frame an
answer or appropriately raise affirmative defenses, and the Complaint should be dismissed. See
e.g., Elliott v. Solis, 117CV01214LJOSAB, 2017 WL 4811747, at *8 (E.D. Cal. Oct. 24, 2017),
report and recommendation adopted, 117CV01214LJOSAB, 2017 WL 5292624 (E.D. Cal. Nov.
13, 2017).

B. EVEN IF NOT DISMISSED IN ITS ENTIRETY FOR PLEADING

FAILURES, EACH COUNT OF THE COMPLAINT SHOULD BE DISMISSED
FOR FAILURE TO STATE A CLAIM UNDER RULE 12(b)(6).

Under Federal Rule of Civil Procedure 12(b)(6), a claim should be dismissed when a
plaintiff has failed to plead “enough facts to state a claim to relief that is plausible on its face.”
Twombly, 550 U.S. at 570. A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the
complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

“The purpose of [Rule] 12(b)(6) is to enable defendants to challenge the legal sufficiency
of complaints without subjecting themselves to discovery.” Rutman Wine Co. v. E & J Gallo

6

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19 Page 8 of 16

Winery, 829 F.2d 729, 738 (9th Cir. 1987). In assessing a motion to dismiss under Rule 12(b)(6),
the court is not to take legal conclusions as true “merely because they are cast in the form of
factual allegations.” W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981). Similarly,
“conclusory allegations of law and unwarranted inferences are not sufficient to defeat a motion to
dismiss.” Pareto v. Fed. Deposit Ins. Corp., 139 F.3d 696, 699 (9th Cir. 1998).

In the ERISA context, the Supreme Court has endorsed the application of stringent
pleading standards to protect plan fiduciaries from meritless claims that rely on hindsight to
second-guess fiduciary decisions. See Fifth Third Bancorp v. Dudenhoeffer, 573 U.S. 409, 425
(2014) (noting that on a motion to dismiss for failure to state a claim, in the context of an action
alleging violation of a fiduciary's duty of prudence under ERISA, careful judicial consideration of
whether the complaint states a claim that the defendant has acted imprudently is warranted to
“weed[ ] out meritless claims”). Specifically in ERISA breach of fiduciary duty cases such as this
one, a complaint is to survive a motion to dismiss only if it contains “factual allegations sufficient
to create a plausible inference that defendants’ process of selecting funds and their monitoring of
the funds was imprudent.” White v. Chevron Corp., 16-CV-0793-PJH, 2017 WL 2352137, at *14
(N.D. Cal. May 31, 2017), aff'd, 752 Fed. App’x 453 (9th Cir. 2018) (emphasis added).

Plaintiff has failed to meet his pleading hurdles here. Thus, even if the Court does not
dismiss the entire Complaint for the reasons stated in Section I above, each count fails as a matter
of law and should be dismissed for failure to state a claim pursuant to Rule 12(b)(6).

1. Count I Fails to State a Claim Under ERISA as to the Selling Shareholders,

including Kevin Kruse, or GreatBanc.

Plaintiff brings Count I under ERISA’s Section 406(a)(1) against GreatBanc Trust
Company and the “Selling Shareholders,” defined in the Complaint as Kevin Kruse and John and
Jane Does 20-30, for purportedly engaging in a prohibited transaction. See ECF No. 1 at 2, 3;
ECF No. 1 at 13-14, Count I, {9 41-50. There are at least two problems with this Count as pled:
(i) nowhere does Plaintiff assert that Kevin Kruse and/or John and Jane Does 20-30 were
fiduciaries, and (ii) nowhere does Plaintiff plead the “appropriate equitable relief” as is required in

7

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749,00008 - 224653.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19 Page 9 of 16

order to state a claim against the “Selling Shareholders” as non-fiduciaries.
First, Section 406(a)(1) of ERISA on its face applies exclusively to fiduciaries. It states in

pertinent part:

Except as provided in section 1108 of this title: (1) A fiduciary
with respect to a plan shall not cause the plan to engage in a
transaction, if he knows or should know that such transaction
constitutes a direct or indirect — (A) sale or exchange, or leasing,
of any property between the plan and a party in interest . . . [or] (D)
transfer to, or use by or for the benefit of a party in interest, of any
assets of the plan....

29 U.S.C. § 1106(a)(1) (emphasis added). The plain language of ERISA’s Section 406(a)(1) only
contains a prohibition against a fiduciary from causing a plan to engage in the conduct set forth in
Section 406. 29 U.S.C. § 1106(a)(1).

Because it cannot, Plaintiff does not claim in Count I that the “Selling Shareholders”,
including Mr. Kruse, are liable under Section 406(a) as fiduciaries to the plan. Instead, Plaintiff
claims that they are liable as “parties-in-interest.” ECF No. 1 at 14, Count I, {50 (“As parties-in-
interest, Defendants Selling Shareholders are liable for the violations of ERISA § 406(a)(1)(A)
and (D), 29 U.S.C. § 1106(a)(1)(A) and (D).”).

Although the plain language of Section 406 refers only to fiduciaries, the Supreme Court
has recognized that a non-fiduciary may be liable under ERISA’s Section 502(a)(3), which is one
of ERISA’s remedial provisions. Specifically, in Harris Trust and Savings Bank v. Salomon Smith
Barney, Inc., the Supreme Court determined that the language of Section 502(a)(3) authorized a
claim for “appropriate equitable relief’ against a non-fiduciary party-in-interest to a transaction
prohibited under Section 406(a) of ERISA. Harris Trust, 530 U.S. 238, 250-53 (2000).

In so ruling, however, the Supreme Court made clear that such claims against non-
fiduciaries under Section 502(a)(3) must assert that the non-fiduciary party-in-interest had “actual
or constructive knowledge of the circumstances that rendered the transaction unlawful” and that
the remedy plaintiff seeks is equitable. Harris Trust, 530 U.S. at 251. The equitable remedy
sought must be one that was typically available in equity. Depot, Inc. v. Caring for Montanans,
Inc., 915 F.3d 643, 660 (9th Cir. 2019). “To qualify as equitable relief, both the basis for the

8

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document17-1 Filed 04/15/19 Page 10 of 16

plaintiff’s claim and the nature of the underlying remedies sought must be equitable rather than
legal.” Jd. (dismissing Section 406 claim against a non-fiduciary because the nature of the
underlying remedies sought were legal, not equitable).

Failing to plead an appropriate equitable remedy is fatal to the claim. Depot, Inc., 915
F.3d at 665; see also Teets v. Great-West Life & Annuity Ins. Co.,__ F.3d __, No. 18-1019, 2019
WL 1372319, at *22 (10th Cir. Mar. 27, 2019); Great-West Life & Annuity Co. v. Knudson, 534
U.S. 204, 218 (2002) (“Respecting Congress’s choice to limit the relief available under §
502(a)(3) to ‘equitable relief’ requires us to recognize the difference between legal and equitable
forms of restitution. Because petitioners seek only the former, their suit is not authorized by §
502(a)(3).”)

In Depot, Inc. v. Caring for Montanans, Inc., the Ninth Circuit upheld the dismissal of a
claim against a non-fiduciary party-in-interest because the Court determined that the nature of
plaintiffs claimed remedy was for money damages, which is a legal remedy unavailable against
non-fiduciaries for violation of ERISA Section 406(a). Depot, Inc., 915 F.3d at 665. The court
concluded that the plaintiff in Depot, Inc. failed to plead an identified fund or specific property to
which the remedies of equitable restitution or disgorgement could apply. Jd. at 661-65.

Here, Plaintiff does not cite Section 502(a)(3) as the basis of Count I. However, even if
this Court were to read Plaintiff's Count I liberally to include Section 502(a)(3), Plaintiff has
failed to plead that claim adequately. Plaintiff does not identify the relief he seeks against the
Selling Shareholders nor does he assert that any such relief was typically available in equity. The
allegations in Count I identify no remedy Plaintiff seeks. Rather, Plaintiff merely alleges in a
conclusory paragraph: “As parties-in-interest, Defendants Selling Shareholders are liable for the
violations of ERISA § 406(a)(1)(A) and (D), 29 U.S.C. § 1106(a)(1)(A) and (D).” ECF No. 1 at
14, Count I, ¥ 50.

Although Plaintiff's laundry list of remedies includes one labeled “appropriate equitable
relief,” Plaintiff's Prayer for Relief is not sufficient to satisfy the requirement to plead equitable

relief; equitable relief is a required element of Plaintiffs claim. Indeed, like in Depot, Inc., the

9

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

 

012749.00008 - 224653.1

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW

5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19 Page 11 of 16

Complaint is clear that the nature of the remedies Plaintiff seeks is legal — not equitable. Plaintiff
brought this claim to recover “losses suffered by the ESOP.” ECF No. 1 at 2-3, | 8. He seeks
only an accounting in order “to restore losses” to the plan and the creation of a fund into which
““ll-gotten gains, fees, and/or profits paid to any of the Defendants in violation of ERISA” be
placed. ECF No. 1, Prayer for Relief, 4 H, 1. Despite the equitable nomenclature, these remedies
and the nature of Plaintiff's suit is for money damages.

Plaintiffs failure to plead equitable relief is fatal to his claim, and thus Count I as to the
individuals identified as “Selling Shareholders”, including Kevin Kruse, should be dismissed.
Depot, Inc., 915 F.3d at 661-65 (concluding that the nature of plaintiff's claims for restitution and
disgorgement were legal, not equitable, in nature and dismissing claim against non-fiduciaries
under Section 502(a)(3)).

Similarly, with respect to the portions of Count I brought against GreatBanc, Plaintiff fails
to plead sufficient facts to support its claim. Plaintiff appears to recognize that transactions made
for adequate consideration do not constitute prohibited transactions under ERISA Section 406(a).
However, Plaintiff makes only conclusory assertions that GreatBanc approved the transaction for
more than the fair market value, failed to ensure the ESOP paid no more than fair market value,
and failed to undertake an adequate investigation. The only factual allegation Plaintiff raises to
support these conclusions is that, “based on the available information,” the purchase price the
ESOP paid for the Kruse Western stock was grounded on unrealistic management projections and
“did not adequately reflect the future revenue and earnings given the recurring monensin
contamination in Western Milling’s animal feed.” ECF No. 1 at 7, 45. Plaintiff fails to identify
what the “available information” is or how it leads to the conclusion that the projections were
unrealistic by not accounting for the feed contamination issues. B.R. v. Beacon Health Options,
No. 16-cv-04576-ME]J, 2017 WL 5665667, at *5 (N.D. Cal. Nov. 27, 2017) (dismissing Plaintiffs’
allegations “upon information and belief” because they were “purely conclusory” and “[did] not
establish any basis for their belief’). In order to allow Defendants an opportunity to adequately

defend against the claim, Plaintiff needs to provide basic allegations such that Defendants can

10

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400
Fresno, California 93704
Telephone: (659) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document17-1 Filed 04/15/19 Page 12 of 16

form their defense. As currently pled, Plaintiff's conclusory assertions are insufficient and Count

I should be dismissed.

2. Count II Should Be Dismissed Because it Fails to State a Claim for Relief
Against any Defendant

In Count II, Plaintiff asserts that “all Board Defendants who sold Kruse Western stock to
the ESOP” violated ERISA’s Section 406(b). This claim should also be dismissed, because, as a
matter of law, Plaintiff cannot substantiate its assertion that the “Board Defendants” who sold
Kruse Western stock were acting as fiduciaries when they allegedly sold stock to the Plan?

ERISA includes two types of fiduciaries: (i) a named fiduciary, which is a party identified
in the plan as a fiduciary, and (ii) a functional fiduciary, which is a party that meets the definition
set forth in ERISA’s Section 3(21)(A), 29 U.S.C. § 1002(21)(A). Depot, Inc., 915 F.3d at 653-54.
A person considered a “functional fiduciary” under Section 3(21)(A) is a fiduciary only to the
extent he is engaging in the conduct identified in Section 3(21)(A). In other words, a person may
be a fiduciary as to some actions, but not others. Depot, Inc., 915 F.3d at 654.

“In every case charging breach of ERISA fiduciary duty, then, the threshold question is not
whether the actions of some person employed to provide services under a plan adversely affected a
plan beneficiary’s interest, but whether that person was acting as a fiduciary (that is, was
performing a fiduciary function) when taking the action subject to complaint.” Pegram v.
Herdrich, 530 U.S. 211, 225 (2000); Acosta v. Brain, 910 F.3d 502, 518 (9th Cir. 2018) (“This
threshold ‘two-hats’ inquiry is important because virtually every business decision an employer
makes can have an adverse impact on an employee benefit plan.”) (internal quotations omitted);
Bellah v. Am. Airlines Inc., 623 F. Supp. 2d 1183, 1187-88 (E.D. Cal. 2009) (holding that
fiduciary liability under ERISA depends not on how one’s duties are formally characterized in an

ERISA plan but rather upon functional terms of control and authority over the plan).
/I/

 

3 This includes Kevin Kruse if Plaintiff is asserting Mr. Kruse is a Board Defendant under Count
U.
11

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19 Page 13 of 16

In this case, again because it cannot, Plaintiff does not allege that the “Board Defendants”
are named fiduciaries under the plan. Rather, Plaintiff alleges that the “Board Defendants” who
sold stock were functional fiduciaries under ERISA because they appointed GreatBanc as the
trustee of the ESOP. ECF No. 1 at 4-5, 917. In order to be liable as functional fiduciaries,
however, Plaintiff was required to allege that the actions allegedly taken by the “Board
Defendants” in Count II were fiduciary actions. Plaintiff does not do so, and thus the claim should
be dismissed.

As to his claim under Section 406(b)(1) included in Count I, Plaintiff alleges that any
“Board Defendant” who sold its stock to the ESOP dealt with plan assets in their own interest.
ECF No. 1 at 15, Count II, 944. Plaintiff does not allege that the “Board Defendants” caused the
ESOP to do anything. Rather, Plaintiff claims that it was GreatBanc who caused the ESOP to
purchase stock. ECF No. 1 at 5,419. Instead, Plaintiff only claims that the “Board Defendants”
were fiduciaries of the ESOP to the extent they had the discretion to appoint the Trustee and that
appointment was the extent of their fiduciary function. ECF No. 1 at 4, 16. Given that there is
no assertion that the “Board Defendants” were exercising a fiduciary function when they
purportedly sold their stock, Plaintiff's Count II brought under Section 406(b)(1) against the
“Board Defendants” fails to state a claim and should be dismissed.

Plaintiff's additional allegation in Count II that any “Board Defendant” who sold his/her
shares to the ESOP acted with interests adverse to the ESOP in violation of Section 406(b)(2)
fares no better. ECF No. 1 at 15, Count I, § 46. As stated above, Plaintiff only alleges that the
“Board Defendants” were fiduciaries because they had the discretion to appoint the trustee, and
Plaintiff does not allege any facts to support that the Board Defendants acted adverse to the ESOP
when they appointed an independent trustee. Rather, the appointment of an outside trustee
supports the opposite conclusion—that the Board Defendants wanted to ensure that the interests of
the ESOP were represented by an independent party. ECF No. 1, §] 16, 19. Because Plaintiff
does not allege facts to support that the Board Defendants were carrying out a fiduciary function
while acting adverse to the ESOP when selling their stock, Plaintiffs claim under Section

12

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document17-1 Filed 04/15/19 Page 14 of 16

406(b)(2) fails to state a claim and should be dismissed.

Plaintiff’s further allegation that any “Board Defendant” selling stock to the ESOP also
received consideration for their own account in violation of ERISA’s Section 406(b)(3) also fails
to state a claim. ECF No. 1 at 15, Count IL, 9 48. As with the other claimed violations of Section
406(b), Plaintiff does not allege any facts to support that the selling of Kruse Western stock (as
opposed to appointing the ESOP trustee) by a “Board Defendant” was a fiduciary act. Plaintiff
also fails to offer any allegation about what consideration was received or what specifically was
done by any individual. Given that there is no basis for concluding that the sale of stock
constituted a fiduciary act by the Board Defendants on the face of the Complaint, Plaintiffs
allegation against the “Board Defendants” in Count II brought under Section 406(b)(3) also fails
to state a claim and should be dismissed.

3. Count III Should be Dismissed for Failure to State a Claim Against GreatBanc

In Count II, Plaintiff asserts a purported violation of ERISA’s Section 404(a)(1)(A) and
(B) on the ground that GreatBanc Trust Company was required to undertake an adequate and
independent investigation and that, if it had, it would have resulted in a different conclusion. ECF
No. 1 at 16-17, Count III, {§ 50-60. Plaintiff offers no allegation about what GreatBanc failed to
consider or how its investigation was either inadequate or independent, other than Plaintiff is
dissatisfied with the result. Plaintiff merely asserts that “an appropriate investigation would have
revealed” that the purchase price did not reflect fair market value or that it was imprudent for the
ESOP to take on excessive debt. ECF No. 1, §{ 56-57. But, there are no allegations to support
how an “appropriate investigation” would have revealed this. This type of hindsight allegation
with zero factual assertions of anything that GreatBanc allegedly did wrong fails to offer the
particularity required to state a claim for an ERISA violation. Dudenhoeffer, 573 U.S. at 425;
White, 16-CV-0793-PJH, 2017 WL 2352137, at *14. Without more, Count III fails to state a
claim upon which relief can be granted and should be dismissed.

Hl
HH!

13

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 

 
SAGASER, WATKINS & WIELAND PC

ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00239-DAD-SKO Document 17-1 Filed 04/15/19 Page 15 of 16

4, Count IV Should be Dismissed for Failure to State a Claim Against the
“Board Defendants.”

Similar to the problems with Count III, Plaintiff alleges that the “Board Defendants,”
including Kevin Kruse, breached their fiduciary duties by failing to monitor GreatBanc Trust
Company. But, Count IV utterly fails to provide any specific allegations about how the
monitoring process was lacking. ECF No. 1 at 17-18, Count IV, {| 62-66. This bald conclusion
without more is insufficient to state a claim for a violation of ERISA’s Sections 404(a)(1)(A) and
(B). See, e.g. White I, 2016 WL 4502808, at *19 (dismissing monitoring claim because “plaintiffs
allege[d] no facts showing how the monitoring process was deficient”).

Courts have rejected similar attempts to plead duty to monitor claims in such a cursory ill-
defined manner. See White, 2016 WL 4502808, at *17 (dismissing duty to monitor claim and
rejecting the argument that the investment committee’s requirement to report to the board of
directors twice a year was sufficient to state a claim); In re Calpine Corp ERISA Litig., 2005 WL
1431506, at *6 (N.D. Cal. Mar. 31, 2005) (dismissing duty to monitor claim and noting the claim
required a threshold showing that the monitoring fiduciary failed to “review the performance of its
appointees at reasonable intervals in such a manner as may be reasonably expected to ensure
compliance with the terms of the plan and statutory standards”). “ERISA requires a plaintiff to
plead some other objective indicia of imprudence.” White, 2016 WL 4502808, at *17; see also
Grossman y. Directors Guild of Am., Inc., 2017 WL 5665025, at *9 (C.D. Cal. May 1, 2017)
(holding plaintiff failed to state claim for breach of fiduciary duty by board defendants where there

was no allegation that the board did not act prudently in appointing the trustee). Although

Plaintiff may not have all the inside information at this time, before it can file suit and initiate a
lengthy discovery process, it must have sufficient information on which to base a claim, and
Plaintiff has failed to articulate that adequate basis here.

/Il

Hi

/I!

14

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
DEFENDANTS’ MOTION TO DISMISS

012749.00008 - 224653.1

 

 
ATTORNEYS AT LAW
5260 North Palm Avenue, Suite 400

SAGASER, WATKINS & WIELAND PC

Fresno, California 93704
Telephone: (559) 421-7000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

dismiss the Complaint.

Dated: April 15, 2019

Dated: April 15, 2019

012749.00008 - 224653.1

 

Case 1:19-cv-00239-DAD-SKO Document17-1 Filed 04/15/19 Page 16 of 16

I.
CONCLUSION

Based on the foregoing, it is respectfully requested the court grant Defendants’ Motion and

SAGASER, WATKINS & WIELAND PC

By:/s/Ian B. Wieland

Howard A. Sagaser

Ian B. Wieland

David G. Litman

Attorneys for Defendants, Kruse- Western,
Inc., Kevin Kruse, GreatbancTrust
Company

HOLLAND & KNIGHT LLP

By:/s/Lynn E. Calkins

Lynn E. Calkins
(Pro Hac Vice)

Chelsea Ashbrook McCarthy
(Pro Hac Vice)

15

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF

DEFENDANTS’ MOTION TO DISMISS

 
